DETAILED ACTION
This action is in response to the application filed 5 October 2020, claiming benefit back to 18 April 2018.
	Claims 1 – 57 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) have been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 15  recites the limitations of  ... wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within a process; processes data within a data message from process equipment using the rules in the rules database to determine if an exception exists as defined by any of the plurality of rules, wherein the exception engine, upon identifying an exception based on one of the rules, stores information about the exception as an exception record; and 	enables a user to handle exceptions as identified by the exception engine and as stored as the exception records in an exception database, wherein the review interface accesses the exception database, presents information regarding one or more identified exceptions to a user via the user interface and provides the user with data stored for each exception record and that enables the user to take an action with respect to each exception record. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers the collection and the comparing / analysis of data, the retrieving of stored data that is compared to other received data, which are used to determine an exception in a process, which is a type of managing personal behavior or relationships or interactions between people  (e.g. following rules or instructions), which falls under certain methods of organizing human activity1, but for the recitation of generic computer components. 

	In respect to independent claim 1  recites the limitations of, it recites the limitations of ...enables a user to create one or more rules via the user interface, wherein each of the rules identifies one or more exceptions within a process, and that stores the one or more rules in the rules database; and processes data within a data message from the process equipment using the rules in the rules database to determine if the data within the data message includes an exception as defined by one or more of the rules, wherein the exception engine, upon identifying an exception based on one of the rules, stores information about the exception as an exception record. As with claim 15, these limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers the collection and the comparing / analysis of data, the retrieving of stored data that is compared to other received data, which are used to determine an exception in a process, which is a type of managing personal behavior or relationships or interactions between people  (e.g. following rules or instructions), which falls under certain methods of organizing human activity2, but for the recitation of generic computer components. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception 
	Independent claim 15 recites a rules database that stores a plurality of rules (MPEP 2106.05f - "apply if' - merely uses a computer as a tool to perform an abstract idea);, an exception engine (MPEP 2106.05f - "apply if' - merely uses a computer as a tool to perform an abstract idea), and a review interface (MPEP 2106.05f - "apply if' - merely uses a computer as a tool to perform an abstract idea, and  MPEP 2106.05h -
field of use - output information in some manner).  Independent claim 1 recites the additional limitation of a configuration system communicatively coupled with a user interface and the rules database (MPEP 2106.05f - "apply if' - merely uses a computer as a tool to perform an abstract idea). Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for or recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 14 and 16 – 30:
Claim 2 merely further describes the rule creation;
Claims 3 – 6, and 9 merely further describe the rules;
Claims 7 and 8 merely further describe the source of the message data;
Claim 10 merely describes the stored data;
Claim 11 merely further describes the rate at which data is received;
Claim 12 merely further describes output;
Claims 13 and 14 merely describe the data displayed on an interface for the purposes of entering rules;
Claims 16 – 17,  19 – 27, and 29 merely describe the displayed data;
Claim 18 merely describes the stored data;
Claim 28 merely describes the received data;
Claim 30 merely describes a system at a high level of generality which merely enables the entry of information from a user.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a database, a configuration system, an exception engine, a processor] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry3  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0051] and FIG. 2, provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation4.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 – 12, 31, and 39 – 43 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Herter el al (U.S. 2007/0168753, hereinafter Herter).
	
In respect to claim 1, Herter discloses a quality review management system for use in reviewing the operation of a  process being implemented by process equipment, comprising:
	a rules database (see at least [0020] The exception register 14 stores a list of error messages and a list of exception-handling rules corresponding to the error messages. The exception register 14 typically includes only error messages that most seriously affect the business scenario. In order to save memory and computing resources, error messages that are considered inconsequential with respect to the business scenario do not need to be stored in the exception register 14. The exception register 14 may also store patterns of error messages and corresponding rules. The rules may be created and managed by a user via the user interface 24. In some embodiments, the rules are stored and maintained separately from the exception register 14 in a different component (not shown) within the EHF 12);
	a configuration system communicatively coupled with a user interface and the rules database, that enables a user to create one or more rules via the user interface, wherein each of the rules identifies one or more exceptions within a process, and that stores the one or more rules in the rules database (see at least [0020] ... The rules may be created and managed by a user via the user interface 24. In some embodiments, the rules are stored and maintained separately from the exception register 14 in a different component (not shown) within the EHF 12); and
	an exception engine that processes data within a data message from the process equipment using the rules in the rules database to determine if the data within the data message includes an exception as defined by one or more of the rules (see at least [0018] The EHF 12 intercepts any error messages produced by the components 20 and determines how to respond in a manner that best suits the particular business scenario being implemented by the service-oriented architecture 10. Although error messages are produced by the components 20, the components themselves 20 do not determine how to respond to them. Rather the EHF 12 makes the determination at the process layer. Using knowledge of the business scenario, the EHF 12, for example, can decide how severe an error really is in context to a business scenario), wherein the exception engine, upon identifying an exception based on one of the rules, stores information about the exception as an exception record. (see at least [0020] The exception register 14 stores a list of error messages and a list of exception-handling rules corresponding to the error messages. The exception register 14 typically includes only error messages that most seriously affect the business scenario... [0021] The exception handler 16 monitors communications  through the EHF 12 between the service callers 20a-c and the service providers 22a-b and intercepts any error messages). 
Claim 31 recites a method performing the same steps as performed  by the system in claim 1, and is rejected using the same rationale. 

In respect to claim 7, Herter discloses the quality review management system of claim 1 (see Id.), further disclosing wherein the exception engine receives data messages provided periodically by a data source within the process equipment (see at least [0021] The exception handler 16 monitors communications through the EHF 12 between the service callers 20a-c and the service providers 22a-b and intercepts any error messages produced by one or more components 20. The exception handler 16 compares the intercepted error messages to the error messages stored in the exception register 14).

In respect to claim 8, Herter discloses the quality review management system of claim 7 (see Id.), further disclosing wherein the data source is one of a process control system, a batch executive, or an operator workflow application (see at least [0014] ... For ease of explanation, the service callers 20a-c and the service providers 22a-c are collectively referred to as "process components 20". Although only three service callers 20a-c and service providers 22a-c are shown in FIG. 1, in practice, the service oriented architecture 10 may include any number of service callers and service providers).

In respect to claim 9, Herter discloses the quality review management system of claim 1 (see Id.), further disclosing wherein the configuration system generates one or more rules, wherein each rule includes a rule name, a rule type, a rule severity, one or more procedures or steps to take to resolve or handle the exception associated with the rule, and process data pertaining to the operation of the process in which the exception pertaining to the rule occurred at the time that the exception occurred (see at least [0020] ... The rules may be created and managed by a user via the user interface 24; [0021] ... If a match is determined, the exception handler 16 operates according the rule corresponding to the error message ... [0022] In some embodiments, the rule may indicate a severity level associated with the error message that can be reported to a system administrator who then can address the error, for example, by configuring one or more of the process components 20... In another example, the exception handler 16 may enable one or more of the service providers 22a-c to proceed with normal operation despite receiving an error message that would normally terminate their operation. The rules corresponding to the error messages may additionally include instructions that depend on which component generated the error message or the type of component that generated the error message (e.g., whether the error message was generated from one of the service callers 20a-c or from one of the service providers 22a-c)).

In respect to claim 10, Herter discloses the quality review management system of claim 1 (see Id.), further disclosing wherein the exception engine stores data for each identified exception as an exception record in an exception file associated with an order (see at least [0077] Each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. Each instance of the DAS 516 also makes the collected events and other information available to other components. For example, an event troll 518 can retrieve events from the DAS 516. In some embodiments, the event troll 518 performs a periodic call to the DAS 516 for new events, such as every five minutes, and the DAS 516 emits detected events to the event troll 518 in response to the call. The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications).

In respect to claim 11, Herter discloses the quality review management system of claim 1 (see Id.), further disclosing wherein the exception engine operates in real time during operation of the process implementing an order to create an exception file for the order (see at least [0038] The foregoing are examples for illustration only and not to limit the alternatives in any way. The steps of process 40 described herein can be performed in a different order and still achieve desirable results. The steps of process 40 do not need to be performed in real-time though some or all of them could be perforn1ed in real-time. Furthermore, some of the steps of process 40 could be performed asynchronously. Although the process 40 is described in context to a service-oriented architecture, the process 40 can be performed in any number of different architectures).

In respect to claim 12, Herter discloses the quality review management system of claim 11 (see Id.), further disclosing wherein the exception engine provides live feedback to a process operator that an exception has occurred or is about to occur based on a detection of an exception by one or more of the rules (see at least [0028] ... The exception handler 16 listens (44) for error messages by monitoring the communications between the service callers 20a-b and the service providers 22a-c. If the exception handler 16 intercepts (46) an error message or a pattern of error messages, it determines ( 48) whether the error message or the particular pattern is stored in the exception register 14. If a match is determined (50), the exception handler 16 applies (52) the rules that correspond to the error message or pattern of error messages; see further [0038] The foregoing are examples for illustration only and not to limit the alternatives in any way. The steps of process 40 described herein can be performed in a different order and still achieve desirable results. The steps of process 40 do not need to be performed in real-time though some or all of them could be perforn1ed in real-time. Furthermore, some of the steps of process 40 could be performed asynchronously. Although the process 40 is described in context to a service-oriented architecture, the process 40 can be performed in any number of different architectures).

Claims 39 – 43 recite a method performing the essentially the same steps as performed by the system in claims 7 – 12, and are rejected using the same rationale. 
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 6, 15 – 30, 34 – 38, and 44 – 57 are rejected under 35 U.S.C. 103 as being unpatentable over Herter el al (U.S. 2007/0168753, hereinafter Herter) in view of Duca et al. (U.S. 2016/0334765, hereinafter Duca). 
.
In respect to claim 2, Herter discloses the quality review management system of claim 1 (see Id.), further disclosing wherein the configuration system generates a plurality of rules based on user input (see at least [0020] ... The rules may be created and managed by a user via the user interface 24. In some embodiments, the rules are stored and maintained separately from the exception register 14 in a different component (not shown) within the EHF 12)), however it may not explicitly disclose  wherein each of the plurality of rules identifies a set of conditions that must be met to identify an exception.
	Analogous art Duca discloses wherein each of the plurality of rules identifies a set of conditions that must be met to identify an exception (see at least [0049]  In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians); see further [0063], and FIG. 3 ...  For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications).
	It would have been obvious to one of ordinary skill in the art to include in the exception rulesof Herter the conditions that are used to determine an exception as taught by Duca since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of the rules for determining exceptions containing the conditions that would need to occur for a exception to be determined, as defined by the rule. 

In respect to claim 3, the combined invention of Herter and Duca discloses the quality review management system of claim 2 (see Id.), Herter further disclosing wherein each of the plurality of rules further identifies a severity of the identified exception (see at least [0018] The EHF 12 intercepts any error messages produced by the components 20 and determines how to respond in a manner that best suits the particular business scenario being implemented by the service-oriented architecture 10. Although error messages are produced by the components 20, the components themselves 20 do not determine how to respond to them. Rather the EHF 12 makes the determination at the process layer. Using knowledge of the business scenario, the EHF 12, for example, can decide how severe an error really is in context to a business scenario).

In respect to claim 4, the combined invention of Herter and Duca discloses the quality review management system of claim 2 (see Id.), Herter further disclosing wherein each of the plurality of rules further identifies information about the exception (see at least [0021] ... If a match is determined, the exception handler 16 operates according the rule corresponding to the error message. In some embodiments, the rule may instruct the exception handler 16 to ignore or suppress the error messages so that processing is not interrupted. For example, if an error message indicates that an entry in a field is missing but a rule corresponding to that error message indicates that the absence of the entry is unimportant at the process  level and thus should be suppressed, the exception handling 16 suppresses the exception so that it does not propagate to other components in the service-oriented architecture 10) .

In respect to claim 5, the combined invention of Herter and Duca discloses the quality review management system of claim 2 (see Id.), Herter further disclosing wherein each of the plurality of rules further identifies processes or procedures used to handle, resolve, or close the exception (see at least [0021] ... The process of suppressing an exception is referred to as "masking" an exception. The EHF 12 masks non-relevant errors that could otherwise delay or tern1inate normal processing. In the event that the error message indicates a critical condition, the corresponding rule may instruct the exception handler 16 to terminate or invoke one or more processes at one or more process components 20. In this way, the severity of an error associated with a particular error message is built into the rule that corresponds to the error message).  Duca additionally discloses, at [0087],  Selection of a specific notification 602 in the graphical user interface 600 could cause the mobile application 408 to present a graphical user interface 700 as shown in FIG. 7. The graphical user interface 700 includes information 702 identifying a particular event and a trend diagram 704 showing historical values of one or more process  variables associated with the particular event. The graphical user interface 700 also includes specific process variable values 706 associated with the event and an identification of the rule(s) 708 that triggered the notification or that are related to the notification. Moreover, the graphical user interface 700 includes controls 710 that allow a user to close a  notification, escalate the notification to one or more specific users, own the notification (meaning the user will be responsible for resolving the event), flag the notification (so it appears as a flagged notification in FIG. 6), or share the notification with other users).

In respect to claim 6, the combined invention of Herter and Duca discloses the quality review management system of claim 2 (see Id.), Duca further disclosing wherein each of the plurality of rules further identifies process data or other data to be stored as part of an exception record to assist a quality review engineer in understanding and resolving the exception (see at least [0087] Selection of a specific notification 602 in the graphical user interface 600 could cause the mobile application 408 to present a graphical user interface 700 as shown in FIG. 7. The graphical user interface 700 includes information 702 identifying a particular event and a trend diagram 704 showing historical values of one or more process variables associated with the particular event. The graphical user interface 700 also includes specific process variable values 706 associated with the event and an identification of the rule(s) 708 that triggered the notification or that are related to the notification. Moreover, the graphical user interface 700 includes controls 710 that allow a user to close a notification, escalate the notification to one or more specific users, own the notification (meaning the user will be responsible for resolving the event), flag the notification (so it appears as a flagged notification in FIG. 6), or share the notification with other users).

Claims 34 – 38 recite a method performing the essentially the same steps as performed  by the system in claims 2 – 6, and are rejected using the same rationale. 
 
In respect to claim 15, Herter discloses a quality review management system, comprising: a rules database that stores a plurality of rules ( see at least [0020] The exception register 14 stores a list of error messages and a list of exception-handling rules corresponding to the error messages. The exception register 14 typically includes only error messages that most seriously affect the business scenario. In order to save memory and computing resources, error messages that are considered inconsequential with respect to the business scenario do not need to be stored in the exception register 14. The exception register 14 may also store patterns of error messages and corresponding rules. The rules may be created and managed by a user via the user interface 24. In some embodiments, the rules are stored and maintained separately from the exception register 14 in a different component (not shown) within the EHF 12); [0017] The collection of rules governing the interaction between business processes performed by the process components 20 in context to a particular business scenario is referred to as a "business process layer");
	an exception engine that processes data within a data message from process equipment using the rules in the rules database to determine if an exception exists as defined by any of the plurality of rules, wherein the exception engine (see at least [0018] The EHF 12 intercepts any error messages produced by the components 20 and determines how to respond in a manner that best suits the particular business scenario being implemented by the service-oriented architecture 10. Although error messages are produced by the components 20, the components themselves 20 do not determine how to respond to them. Rather the EHF 12 makes the determination at the process layer. Using knowledge of the business scenario, the EHF 12, for example, can decide how severe an error really is in context to a business), upon identifying an exception based on one of the rules, stores information about the exception as an exception record (see at least [0020] The exception register 14 stores a list of error messages and a list of exception-handling rules corresponding to the error messages. The exception register 14 typically includes only error messages that most seriously affect the business scenario... [0021] The exception handler 16 monitors communications  through the EHF 12 between the service callers 20a-c and the service providers 22a-b and intercepts any error messages).; and 
	a review interface that enables a user to handle exceptions as identified by the exception engine and as stored as the exception records in an exception database, wherein the review interface accesses the exception database, presents information regarding one or more identified exceptions to a user via the user interface and provides the user with data stored for each exception record and that enables the user to take an action with respect to each exception record (see at least [0019] The EHF 12 includes an exception register 14, an exception handler 16, and a pattern recognition engine 18. The EHF may also include a user interface 24 through which a user (e.g., a system administrator) may access and configure the exception register 14, an exception handler 16, and a pattern recognition engine 18; see further  [0022] In some embodiments, the rule may indicate a severity level associated with the error message that can be reported to a system administrator who then can address the error, for example, by configuring one or more of the process components 20. For example, the exception handler 16 may convert the severity information contained in the error message to a more accurately reflect the true severity of the
error at the process level. In another example, the exception handler 16 may enable one or more of the service providers 22a-c to proceed with normal operation despite receiving an error message that would normally terminate their operation. The rules corresponding to the error messages may additionally include instructions that depend on which component generated the error message or the type of component that generated the error message (e.g., whether the error message was generated from one of the service callers 20a-c or from one of the service providers 22a-c)). 
	While Herter discloses rules for exceptions, it may not explicitly disclose wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within a process.
	Analogous art Duca discloses wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within a process (see at least [0049]  In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians); see further [0063], and FIG. 3 ...  For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications).
	It would have been obvious to one of ordinary skill in the art to include in the exception rules of Herter the conditions that are used to determine an exception as taught by Duca since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of the rules for determining exceptions containing the conditions that would need to occur for a exception to be determined, as defined by the rule. 

In respect to claim 16, the combined invention of Herter and Duca discloses the quality review management system of claim 15 (see Id.), Duca further disclosing wherein the review interface provides the user, for each exception record, a type of an exception or a severity of an exception (see at least [0086]...As shown in FIG. 6, a graphical user interface 600 can be presented by the mobile application 408 on the display screen of an end-user device 150. Each notification 602 includes various details about an event, such as a name and severity of the event, a time of the notification, and comments about the event. The graphical user interface 600 also includes various controls 604, such as controls for viewing all notifications, flagged notifications, or closed notifications and controls for changing the viewing arrangement). .

In respect to claim 17, the combined invention of Herter and Duca discloses the quality review management system of claim 15 (see Id.), Herter further disclosing wherein the review interface provides the user, for each exception record, data pertaining to one or more process variables, states, or procedures that existed at the time that the exception occurred (see at least [0025] ... For example, the pattern recognition engine may record over one-thousand combinations of error messages generated over a three-month monitoring period. The pattern recognition engine 18 may then determine the twenty combinations that occurred most frequently and present those in a report along with other information that includes the components that generated the error messages, how the system reacted to a particular pattern (e.g., if a particular process was terminated), preconditions leading to the occurrences of the error messages, and any other relevant information [i.e. data pertaining to one or more process variables, states, or procedures that existed at the time that the exception occurred]). 

In respect to claim 18, the combined invention of Herter and Duca discloses the quality review management system of claim 15 (see Id.), Herter further disclosing wherein the exception engine stores, for each exception, an order which was being processed at the time of the exception, and wherein the review interface provides the user a group of exceptions for a particular order (see at least [0031] The pattern recognition engine 18 may also generate reports that include intelligent groupings of error messages, or other types of messages. For example, the pattern recognition engine could be used to group messages by different criteria (i.e., sender, time send, topic, etc.) so that they are easier to find).

In respect to claim 19, the combined invention of Herter and Duca discloses the quality review management system of claim 15 (see Id.), Herter further disclosing wherein the review interface enables the user to acknowledge an exception ( see at least [0026] The information provided by the pattern recognition is especially useful when there are too many combinations of error messages for a user to analyze within a reasonable period of time. Also, because it is nearly impossible to predict all of tl1e types of combinations of errors and their impact on the system, the analysis performed by the pattern recognition engine 18 enables a system administrator to implement new rules as new combinations of patterns are discovered or when various process components of the architecture 10 are added, removed, or modified).

In respect to claim 20, the combined invention of Herter and Duca discloses the quality review management system of claim 15 (see Id.), Duca further disclosing wherein the review interface enables the user to sign off on or close an exception (see at least [0086]...As shown in FIG. 6, a graphical user interface 600 can be presented by the mobile application 408 on the display screen of an end-user device 150. Each notification 602 includes various details about an event, such as a name and severity of the event, a time of the notification, and comments about the event. The graphical user interface 600 also includes various controls 604, such as controls for viewing all notifications, flagged notifications, or closed notifications and controls for changing the viewing arrangement).

In respect to claim 21, the combined invention of Herter and Duca discloses the quality review management system of claim 15 (see Id.), Duca further disclosing wherein the review interface enables the user to annotate an exception record with further information (see at least [0088] ... The graphical user interface 800 here includes the controls 710 and the tabs 712. The graphical user interface 800 also identifies any user comments 802 associated with the selected notification, along with a text entry box 804 that allows entry of a comment related to the selected notification).

In respect to claim 22, the combined invention of Herter and Duca discloses the quality review management system of claim 15 (see Id.), Duca further disclosing wherein the review interface enables the user to send an exception record to another person (see at least [0083] ... The user model 536 can allow multiple device registration tokens to be associated with each user, and the user model 536 could support "contact lists" for use in sending or forwarding the notifications). 

In respect to claim 23, the combined invention of Herter and Duca discloses the quality review management system of claim 15 (see Id.), Herter further disclosing wherein the review interface provides the reviewer with one or more suggested or mandatory actions to be performed based on the exception (see at least [0022] In some embodiments, the rule may indicate a severity level associated with the error message that can be reported to a system administrator who then can address the error, for example, by configuring one or more of the process components 20... The rules corresponding to the error messages may additionally include instructions that depend on which component generated the error message or the type of component that generated the error message (e.g., whether the error message was generated from one of the service callers 20a-c or from one of the service providers 22a-c)).

In respect to claim 24, the combined invention of Herter and Duca discloses the quality review management system of claim 23 (see Id.), Herter further disclosing wherein the review interface forces the user to obtain a sign-off by a certain number or type of people or requires certain information to be provided from the reviewer that will be stored with the exception record for later use (see at least [0025] ... The pattern
recognition engine 18 may then determine the twenty combinations that occurred most frequently and present those in a report along with other information that includes the components that generated the error messages, how the system reacted to a particular pattern (e.g., if a particular process was terminated), preconditions leading to the occurrences of the error messages, and any other relevant information)). 

In respect to claim 25, the combined invention of Herter and Duca discloses the quality review management system of claim 15 (see Id.), Herter further disclosing wherein the review interface stores the processed exception records in a database and enables the user to scroll through the exception records in the exception database to determine if and when all of the exception records for an order have been processed or closed, a status of the review, or statistical data pertaining to the exception records (see at least [0030] ... The pattern recognition engine 18 may also recommend a rule that instructs the error handling framework
EHF 12 to ignore a particular error occurring again and again during a particular system context and/or to display a short warning or to log the system status. [0031] The pattern recognition engine 18 may also generate reports that include intelligent groupings of error messages, or other types of messages).

In respect to claim 26, the combined invention of Herter and Duca discloses the quality review management system of claim 15 (see Id.), Herter further disclosing wherein the review interface enables the user to group exception records in one or more different manners (see at least [0031] ... For example, the pattern recognition engine could be used to group messages by different criteria (i.e., sender, time send, topic, etc.) so that they are easier to find). 

In respect to claim 27, the combined invention of Herter and Duca discloses the quality review management system of claim 15 (see Id.), Herter further disclosing wherein the review interface enables the user to take one or more actions on an entire group of exception records (see at least [0024] The pattern recognition engine 18 assists a user (e.g., a system administrator) with identifying occurring patterns of error messages that the user may not readily foresee. TI1e user may then analyze the pattern to determine which if any corresponding rules should be implemented in response to the exception handler 16 receiving that pattern in the future. The pattern and the corresponding rules are then stored in the exception register 14). 

In respect to claim 28, the combined invention of Herter and Duca discloses the quality review management system of claim 15 (see Id.), Herter further disclosing wherein the exception engine receives process data within data messages from process equipment during on-line operation of the process equipment and uses the rules in the rules database to determine if an exception exists during on-line operation of the process equipment (see at least [0038] The foregoing are examples for illustration only and not to limit the alternatives in any way. The steps of process 40 described herein can be performed in a different order and still achieve desirable results. The steps of process 40 do not need to be performed in real-time though some or all of them could be perforn1ed in real-time. Furthermore, some of the steps of process 40 could be performed asynchronously. Although the process 40 is described in context to a service-oriented architecture, the process 40 can be performed in any number of different architectures).

In respect to claim 29, the combined invention of Herter and Duca discloses the quality review management system of claim 28 (see Id.), Herter further disclosing wherein the exception engine notifies a user, via a user interface, of a detected exception during on-line operation of the process equipment rules (see at least [0028] ... The exception handler 16 listens (44) for error messages by monitoring the communications between the service callers 20a-b and the service providers 22a-c. If the exception handler 16 intercepts (46) an error message or a pattern of error messages, it determines ( 48) whether the error message or the particular pattern is stored in the exception register 14. If a match is determined (50), the exception handler 16 applies (52) the rules that correspond to the error message or pattern of error messages; see further [0038] The foregoing are examples for illustration only and not to limit the alternatives in any way. The steps of process 40 described herein can be performed in a different order and still achieve desirable results. The steps of process 40 do not need to be performed in real-time though some or all of them could be perforn1ed in real-time. Furthermore, some of the steps of process 40 could be performed asynchronously. Although the process 40 is described in context to a service-oriented architecture, the process 40 can be performed in any number of different architectures).

In respect to claim 30, the combined invention of Herter and Duca discloses the quality review management system of claim 15 (see Id.), Herter further disclosing further including a configuration system communicatively coupled with a user interface and the rules database, that enables a user to create one or more rules via the user interface, wherein each of the rules identifies one or more exceptions within a process, and that stores the one or more rules in the rules database for use by the exception engine (see at least [0020] ... The rules may be created and managed by a user via the user interface 24. In some embodiments, the rules are stored and maintained separately from the exception register 14 in a different component (not shown) within the EHF 12).

Claims 44 – 57 recite a method performing the essentially the same steps as performed by the system in claims 15 – 30, and are rejected using the same rationale. 
	
Claims 13, 14, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Herter el al (U.S. 2007/0168753, hereinafter Herter) in view of Blevins et al. (U.S. 2007/0005266, hereinafter Blevins).
	
In respect to claim 13, Herter discloses the quality review management system of claim 1 (see Id.), however it may not explicitly disclose wherein the configuration system includes a set of rule templates associated with different types of input data to detect an exception and the configuration system enables the user, via the user interface, to select one of the set of rule templates, and enables the user, via the user interface, to define rule parameters and rule inputs/outputs for the rule to be created using the selected rule template.
	Analogous art Blevins discloses wherein the configuration system includes a set of rule templates associated with different types of input data to detect an exception and the configuration system enables the user, via the user interface, to select one of the set of rule templates, and enables the user, via the user interface, to define rule parameters and rule inputs/outputs for the rule to be created using the selected rule template (see at least FIG 13. [0150] FIG. 13 is an exemplary display 380 that may be used to define a rule (or other classification criterion) template. The display 380 may include a user interface mechanism 382 (e.g., a text box or the like) to create a name for the rule template, and a user interface mechanism 384 (e.g., a text box, a pull down menu, a button to cause a pop-up window to be displayed, etc.) to select a logical area in the process plant associated with the rule template. The display 380 may also include a portion 386 to allow a user to define an "if' portion of the rule template. Similarly, the display 380 may include a portion 388 to allow a user to define a "then" portion of the rule template. A user could define the "if' and "then" portions using a syntax such as used in CLIPS or in any other suitable expert system. Buttons 390 may be provided to assist the user in more quickly creating the rule template).
	In respect to claim 11, Herter discloses the quality review management system of claim 1 (see Id.), Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the rule builder interface that includes templates of Blevins with the rule creation interface in Herter. 
One of ordinary skill in the art at the time of the invention would have been able to combine the elements of the above references, and would have found that the simple combination of one known element with another produces a predictable result of using already made templates the make rule creation easier and more standardized,  which renders the claim obvious. 

In respect to claim 14, the combined invention of Herter and Blevins discloses the quality review management system of claim 13 (see Id.), Blevins further disclosing wherein the configuration system enables the user, via the user interface, to define a logical expression to be analyzed for a set of input data and rule parameters to be used in the logical expression to detect an exception (see at least [0150] ... The display 380 may also include a portion 386 to allow a user to define an "if' portion of the rule template. Similarly, the display 380 may include a portion 388 to allow a user to define a "then" portion of the rule template. A user could define the "if' and "then" portions using a syntax such as used in CLIPS or in any other suitable expert system. Buttons 390 may be provided to assist the user in more quickly creating the rule template)..

Claims 32 – 33 recite a method performing the essentially the same steps as performed by the system in claims 13 – 14, and are rejected using the same rationale. 


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Schleiss; Trevor D. et al. (US 6298454 B1) Diagnostics in a process control system
Tamaki; Kenji et al. (US 20060047454 A1) 	Quality control system for manufacturing industrial products
Cheng; Xu et al. (US 20180074482 A1	) Method for Improving Process/Equipment Fault Diagnosis
Tjiong; Ching Lung (US 20170236067 A1) Rule Builder in a Process Control Network
Schleiss; Trevor D. et al. (US 6298454 B1) Diagnostics in a process control system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re TLI Commc 'ns LLC Patent Litig., 823 F.3d 607,613 (Fed. Cir. 2016) ("[T]he claims ... are simply directed to the abstract idea of classifying and storing digital images in an organized manner .... [W]e have applied the 'abstract idea' exception to encompass inventions pertaining to methods of organizing human activity."); In re Jobin, 811 Fed. Appx. 633 (Fed. Cir. 2020) ("Despite its expansive language and its recitation of servers and  databases, [ the claim at issue] is, at bottom directed to the collection, organization, grouping, and storage of data . . . . As the Board correctly concluded, this claim is directed to a method of organizing human activity-a hallmark of claims directed to abstract ideas."); see also MPEP 2106.04(a)(2) II. C.    
        
        2 Id.
        3 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        4 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).